Title: Thomas Jefferson to John H. Cocke, 19 February 1819
From: Jefferson, Thomas
To: Cocke, John Hartwell


          
            Dear Sir
            Monticello Feb. 19. 19.
          
          Successive circumstances too long to be detailed in a letter, have prevented me hitherto for p from proposing a meeting of the Visitors of the College. that of the Visitors of the University being postponed to the 29th of March renders our immediate meeting indispensable. I therefore propose to you to be at mr Madison’s on in the forenoon of Friday next the 26th instant, of which I notify mr Watson & mr Madison. mr Cabell cannot attend. the roads being impassable for a carriage, I shall take it on horseback, dividing the journey into two days. if the weather is good I shall probably go to Colo Lindsay’s on Wednesday & to mr Madison’s the next day. if you have time for such leisurely movements I shall be happy in having your company. I salute you with friendship & respect.
          Th: Jefferson
        